Citation Nr: 0605935	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-13 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 24, 
1996, for the grant of service connection for bilateral 
hearing loss.

2.  Entitlement to an effective date earlier than December 
19, 1996, for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran served on active duty from August 1952 to August 
1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied effective dates earlier than May 24, 1996, and 
December 19, 1996, for the grant of service connection for 
bilateral hearing loss and tinnitus, respectively.  In 
January 2006, the veteran attended a Board video conference 
hearing. 


FINDINGS OF FACT

1.  By a decision dated in August 1979, the RO continued to 
deny the veteran's claim for service-connection for bilateral 
hearing loss.  The veteran appealed this decision.  

2.  By a Board decision dated in May 1980, the Board denied 
the claim for service connection for bilateral hearing loss.

3.  Following a decision dated in April 1981, the veteran was 
given notice of the denial of service connection for hearing 
loss and tinnitus, aurium.  The veteran did not appeal this 
decision.

4.  In September 1991, the RO denied the veteran's claim for 
nonservice-connected pension.

5.  The veteran first expressed interest in reopening the 
claim for service connection for bilateral hearing loss by 
written communication received at the RO on May 24, 1996.

6.  The veteran first expressed interest in reopening the 
claim for service connection for tinnitus during a hearing 
held at the RO on December 19, 1996.


CONCLUSIONS OF LAW

1.  An effective date prior to May 24, 1996, for the grant of 
service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§  5108, 5110, 7104 (West 2002); 
38 C.F.R. §§ 3.400, 20.1100 (2005).

2.  An effective date prior December 19, 1996, for the grant 
of service connection for tinnitus is not warranted.  
38 U.S.C.A. §§  5108, 5110, 7104 (West 2002); 38 C.F.R. 
§§ 3.400, 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran on the earlier effective 
date issues in a letter dated in August 2003 which was after 
the March 2003 rating decision on appeal.  Because the VCAA 
notice in this case was not provided to the appellant prior 
to the RO decision from which he appeals, it can be argued 
that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the August 2003 letter, as well as the February 
2004 statement of the case, the RO informed the appellant of 
the applicable laws and regulations including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his earlier effective date claims, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In these documents, VA 
informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The Board also notes that the August 2003 
letter implicitly notified the appellant that he should 
submit any pertinent evidence in his possession.  In this 
regard, he was advised to identify any source of evidence and 
that VA would assist him in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence he may have and that the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claims.  Pertinent medical 
records are on file, including VA examination reports.  Also, 
the appellant has been afforded the opportunity to attend a 
Board hearing, which was held in January 2006.  The appellant 
has not indicated, and there is otherwise no indication that 
there exists, any pertinent outstanding evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.    

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.  

II.  Analysis

The record shows that the RO awarded the veteran service 
connection for hearing loss in January 2001, and assigned a 
50 percent evaluation effective May 24, 1996.  In February 
1999, the RO awarded the veteran service connection for 
tinnitus, assigning a 10 percent evaluation effective 
December 19, 1996.  The veteran asserts that he is entitled 
to compensation for his bilateral hearing loss and tinnitus 
back to 1975.

The effective date of an award of disability compensation, in 
conjunction with a grant of entitlement to service connection 
on a direct basis, shall be the day following separation from 
active service if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400(b)(2)(i) (2005).  The effective date of a 
reopened claim based on new and material evidence after the 
final disallowance shall be the date of the new claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(ii).

Applicable regulations provide that a claim may be either a 
formal or informal written communication "requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2005).  A 
claim, whether "formal" or "informal," must be "in writing" 
in order to be considered a "claim" or "application" for 
benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. 
Cir. 1999).  Any claim for VA benefits must be submitted in 
the form prescribed by the Secretary. 38 U.S.C.A. § 5101(a) 
(West 2002).  Section § 5101(a) is a clause of general 
applicability and mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  See 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  An 
informal claim is any communication indicating an intent to 
apply for one or more benefits, and must identify the benefit 
sought.  38 C.F.R. § 3.155(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court), has explicitly stated that the "mere presence" of 
medical evidence in the record concerning a disability does 
not establish an intent on the part of the veteran to seek 
service connection for that disorder.  See Brannon v. West, 
12 Vet. App. 32, 35 (1998).

In the instant case, the veteran filed an initial claim for 
service connection for bilateral hearing loss in September 
1961.  VA examination results in September 1961 show that he 
met the definition of impaired hearing in both ears under the 
provisions of 38 C.F.R. § 3.385.  However, the RO denied the 
veteran's claim in October 1961 and he did not appeal this 
decision, nor did he appeal a January 1977 decision that 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
bilateral hearing loss.  Thus, these decisions are final.  
See 38 C.F.R. §§ 20.200, 20.302, 20.1103.  

In August 1979, the RO again denied the veteran's claim for 
service connection for bilateral hearing loss and the veteran 
appealed this decision to the Board.  See 38 C.F.R. § 20.200, 
20.302.  In May 1980, the Board denied the claim and the 
Board's decision is final.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.1100.  

In June 1980, the RO received a statement from the veteran 
expressing his disagreement with the Board's May 1980 
decision and requesting that VA review the matter.  The RO 
responded to the veteran in June 1980 by informing him that 
the Board decision was final and that his statement could not 
be construed as a notice of disagreement.  The RO further 
informed the veteran that he had to submit new and material 
evidence in order to reopen a claim for service connection 
for bilateral hearing loss.  

The next correspondence that the RO received from the veteran 
are documents received in August 1980.  These documents 
include a VA Form 21-6897, Statement of Income and Net Worth 
- Disability, birth certificates showing the veteran's 
dependents, and VA Form 21-686c, Declaration of Marital 
Status.  In January and February 1981, the RO received 
additional records to include a letter from James Sabal, 
M.D., stating that he had been treating the veteran since 
1971 for various disabilities, including nerve deafness in 
the right ear and severe vertigo, and opining that the 
veteran should receive "full disability."  These records 
also included VA Form 21-527, Income-Net Worth and Employment 
Statement.  The RO construed these documents as a claim for 
nonservice-connected pension and adjudicated the claim in 
April 1981, providing notice to the veteran in May 1981.  

Then in June 1991, the veteran submitted a completed VA Form 
21-527, Income-Net Worth and Employment Statement, a private 
audiogram dated in March 1991, and a March 1991 letter from 
J.M. Behrens, D.O., stating that the veteran retired from his 
previous employment due to vertigo from an inner ear problem 
and his hearing loss.  The RO similarly construed these 
documents as a claim for nonservice-connected pension and 
denied the claim in September 1991, providing notice of the 
decision to the veteran that same month.  

The Board finds that the documents that the RO received in 
1980, 1981 and 1991 were properly construed as claims for 
nonservice-connected pension which the RO denied in April 
1981 and September 1991.  Having said that, the Board 
acknowledges that the May 1981 notice letter regarding the 
April 1981 denial is misleading in that it informs the 
veteran that his claim for disability benefits is disallowed 
and that service connection is not established for hearing 
loss, warts, and tinnitus aurium.  Nonetheless, even after 
taking this into consideration, along with the veteran's 
contention that he has been pursuing a claim for service 
connection for bilateral hearing loss since 1975, the outcome 
of this appeal remains the same.  In other words, even if the 
veteran's intent in 1980, 1981 and 1991 was to reopen a 
compensation claim for service connection for hearing loss 
rather than filing a claim for pension, and, even assuming 
arguendo that the April 1981 denial was for both compensation 
and pension purposes, the veteran did not appeal the April 
1981 rating decision.  Thus this decision, like the September 
1991 adverse rating decision, is final.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  

Accordingly, the Board finds that the earliest evidence of 
the veteran's intent to reopen the prior final denial of the 
claim for service connection for bilateral hearing loss is 
written correspondence from him that was received on May 24, 
1996.  In this correspondence, the veteran specifically 
requested an evaluation of "hearing problems related to 
service" and asked for a re-examination.  

Inasmuch as the veteran first expressed interest in reopening 
the claim for service connection for bilateral hearing loss 
by written communication on May 24, 1996, the effective date 
of the subsequent grant for service connection can be no 
earlier than this date.  Accordingly, the veteran's claim for 
an effective date earlier than May 24, 1996, for the grant of 
service connection for bilateral hearing loss must be denied.

Regarding tinnitus, the veteran was diagnosed as having 
tinnitus, aurium, during a September 1961 VA ear, nose and 
throat examination.  The veteran relayed to the examiner at 
that examination that he had buzzing in his ears that began 
four to five weeks earlier.  As noted above, although the 
April 1981 rating decision appears to pertain only to a claim 
for pension, the RO informed the veteran in May 1981 that 
service connection had not been established for disabilities 
that included tinnitus, aurium.  However, the veteran did not 
appeal that decision and it is final.  See 38 C.F.R. 
§§ 20.200, 20.302, 20.1103.  The veteran also did not appeal 
a September 1991 RO determination that denied a claim for 
nonservice-connected pension and it too is final.  Id.

Accordingly, the Board finds that the earliest evidence of 
the veteran's intent to reopen the prior final denial of the 
claim of service connection for tinnitus is his December 19, 
1996, hearing testimony.  During the hearing, which was 
conducted before a hearing officer, the veteran testified 
that he had had ringing in his ears since service.  The 
hearing officer informed the veteran that tinnitus had not 
been previously considered and asked him if he wanted to 
claim this disability, which he said he did.  As the veteran 
did not include tinnitus as a disability when he filed to 
reopen his claim for service connection for hearing loss in 
May 1996, this testimony is the first evidence of the 
veteran's intent to file to reopen a claim for service 
connection for tinnitus.  

Inasmuch as the veteran first expressed interest in reopening 
a claim for service connection for tinnitus during the 
December 19, 1996, hearing, the effective date of the 
subsequent grant of service connection for this disability 
can be no earlier than this date.  Accordingly, the veteran's 
claim for an effective date earlier than December 19, 1996, 
for the grant of service connection for tinnitus must be 
denied.


ORDER

Entitlement to an effective date earlier than May 24, 1996, 
for the grant of service connection for bilateral hearing 
loss is denied.

Entitlement to an effective date earlier than December 19, 
1996, for the grant of service connection for tinnitus is 
denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


